DETAILED ACTION
This office action is in response to applicant’s amendments filed on 11/18/2021.
Currently claims 1-8 and 10-20 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claims 16-20 directed to nonelected invention without traverse which is considered a distinct invention. Thus, the withdrawn claims 16-20 are hereby cancelled.

Allowable Subject Matter
In light of applicant’s amendments filed on 11/18/2021,
Claims 1-8 and 10-15 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2018/0166453 A1 to Muller teaches, 
a ferroelectric memory device (FeFET transistor; Fig. 2a; [0074]) comprising: 
a substrate (3; Fig. 2a; [0084]; i.e. silicon bulk); 

a first gate dielectric layer (lower first layer of composite ferroelectric layer 8; Fig. 2a; [0084]) disposed on the channel layer (4); 
Note: Muller teaches in para. [0071] that more than one ferroelectric film may be provided, separated by interlayers.
5a ferroelectric induction layer (interlayer that separates multiple ferroelectric films; Fig. 2a; [0071]) disposed on the first gate dielectric layer (lower layer of composite ferroelectric layer 8), 
a second gate dielectric layer (upper second layer of composite ferroelectric layer 8; Fig. 2a; [0084]) disposed on the ferroelectric induction layer (interlayer that separates multiple ferroelectric films; Fig. 2a; [0071]); and 
a gate electrode layer (10; Fig. 2a; [0084]; i.e. TiN metal gate) disposed on the second gate dielectric layer (upper second layer of composite ferroelectric layer 8).  

    PNG
    media_image1.png
    265
    496
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2020/0365618 A1 to Zhang teaches, the ferroelectric induction layer (combination of 542/543/544; Fig. 5D; [0066]; i.e. first ferroelectric material layer/inter-ferroelectric dielectric layer/second ferroelectric material layer) including an insulator (silicon oxide, silicon nitride, or dielectric metal oxide such as aluminum oxide; [0063]);
	an interlayer insulation layer (32; insulating layer; Fig. 5D; [0061]) disposed near the ferroelectric induction layer (combination of 542/543/544; Fig. 5D; [0062] – [0063]),

    PNG
    media_image2.png
    545
    308
    media_image2.png
    Greyscale

However, neither Muller nor any cited prior art, appear to explicitly disclose, in context, the first gate dielectric layer comprising a ferroelectric portion and a non-ferroelectric portion; a ferroelectric 
Specifically, the aforementioned ‘the first gate dielectric layer comprising a ferroelectric portion and a non-ferroelectric portion; a ferroelectric induction layer disposed on the ferroelectric portion of the first gate dielectric layer; the interlayer insulation layer contacting the non-ferroelectric portion of the first gate dielectric layer,’ is material to the inventive concept of the application at hand to manufacture a memory device that stores signal information in a nonvolatile manner by utilizing unique characteristics of spontaneous electrical polarization of ferroelectric material in the absence of an external electric field.

Amended independent claim 8 is allowable because the closest prior art US Patent Pub # # US 2020/0365618 A1 to Zhang teaches, 
a ferroelectric memory device comprising: 
a substrate (9 and 10; Fig. 2; [0033]; i.e. substrate semiconductor layer 9 and an optional semiconductor material layer 10); 
a gate stack (stack of sacrificial material 42 and insulating layer 32; Fig. 5D; [0059] – [0063]) disposed on the substrate (9 and 10), the gate stack (alternating layers of 32 and 42) comprising at least one gate structure (42, which will later become a gate structure along with other essential layers) and at least one interlayer insulation layer 
a trench (49; Fig. 5B; [0054]; i.e. memory opening) penetrating the gate stack (32 and 42) to expose side surfaces of the gate structure (structure around gate electrode 42) and the at least one interlayer insulation layer (32); 

    PNG
    media_image2.png
    545
    308
    media_image2.png
    Greyscale

a first gate dielectric layer (545; Fig. 5D; [0065]; i.e. gate dielectric layer) disposed on an inner surface of the trench (49);
a channel layer (601L; Fig. 5D; [0067]; i.e. first semiconductor channel material layer) disposed to cover the first gate dielectric layer (545), 

a ferroelectric induction layer (combination of 542/543/544; Fig. 5D; [0066]; i.e. first ferroelectric material layer/inter-ferroelectric dielectric layer/second ferroelectric material layer) in contact with the interlayer insulation layer (32) and the first gate dielectric layer (545);  
60a second gate dielectric layer (541; Fig. 5D; [0066]; i.e. barrier dielectric portions) in contact with the ferroelectric induction layer (542/543/544); and 
a gate electrode layer (42) in contact with the second gate dielectric layer (541) (Fig. 5D; [0066]).  
However, neither Zhang nor any cited prior art, appear to explicitly disclose, in context, the first gate dielectric layer comprising a ferroelectric portion 20and a non-ferroelectric portion; wherein the ferroelectric portion of the first gate dielectric layer contacts the ferroelectric induction layer, and wherein the non-ferroelectric portion of the first gate dielectric layer contacts the interlayer insulation layer.
Specifically, the aforementioned ‘the first gate dielectric layer comprising a ferroelectric portion 20and a non-ferroelectric portion; wherein the ferroelectric portion of the first gate dielectric layer contacts the ferroelectric induction layer, and wherein the non-ferroelectric portion of the first gate dielectric layer contacts the interlayer insulation layer,’ is material to the inventive concept of the application at hand to manufacture 
Dependent claims 2-7 and 10-15 depend, directly or indirectly, on allowable independent claims 1 and 8, respectively. Therefore, claims 2-7 and 10-15 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/22/2022
/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812